
	
		I
		112th CONGRESS
		2d Session
		H. R. 4364
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2012
			Mr. Issa (for
			 himself, Mr. Lankford,
			 Mr. Mica, Mr. Farenthold, Mr.
			 Ross of Florida, Mr.
			 McHenry, and Mr. Mack)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to specify further
		  conditions under which payment for the services of a recess appointee may not
		  be made from the Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 Recess Appointment Restoration
			 Act.
		2.AmendmentSection 5503 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				(c)(1)Payment for services may
				not be made from the Treasury of the United States to an individual appointed
				to fill a vacancy that is by law required to be filled by and with the advice
				and consent of the Senate, until the appointee has been confirmed by the
				Senate, unless the individual was appointed while the Senate was adjourned for
				at least 10 days.
					(2)For purposes of this subsection, a
				day of adjournment of the Senate is a day on which the Senate does not
				meet.
					.
		
